DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (a position measurement system) in the reply filed on 01/18/2022 is acknowledged.
Claims 39-42 and 44-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2022.
Thus, claims 1-3, 8, 11, 13-18, 20, 21, 25-31, 33-35, 37 and 38 are currently examined in the present Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the acetabular liner including a plurality of pressure sensors arranged along an outer perimeter of the inner concave surface (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 sets forth the parameter of the acetabular liner having “a plurality pressure sensors arranged along an outer perimeter of the inner concave surface” (emphasis added); however, this parameter is found to be confusing since it is not clear how exactly an inner surface can have an “outer” perimeter, i.e. if the perimeter is an outer one, then wouldn’t it be located on an outer surface, or a free edge surface.  Thus, one having 

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-3, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mendes et al. (US Patent No. 6,245,109), hereinafter Mendes.
Regarding claim 1, Mendes discloses a position measurement system for use in a hip arthroplasty procedure, illustrated in Figures 2, 3 and 5, comprising an acetabular liner component (12/24) having an inner concave surface (14/26), an outer convex surface (16), and includes at least two magnetic sensors (34) arranged in a spatially distributed manner, illustrated in Figure 5; and a prosthetic femoral component (12/28) comprising a femoral head component, wherein the femoral head component and the acetabular liner component are shaped such that a ball-and-socket joint is formed when the femoral head component comes into contact with the inner concave surface of the acetabular liner component, while the ball-and-socket joint is formed, and in at least some orientations of the femoral head component relative to the acetabular liner component, a contact point on an external surface of the femoral head component contacts the inner concave surface, and the femoral head component includes at least one permanent magnet (36), illustrated in Figures 2, 3 and 5 (Column 5, Lines 30-31; Column 6, Lines 20-21; Column 7, Lines 52-60 & Column 9, Lines 3-7).
Regarding claim 2, Mendes discloses the position measurement system of claim 1, wherein the acetabular liner component (12/24) and the prosthetic femoral component (12/28) are trial components to be removed prior to completion of the hip arthroplasty procedure, illustrated in Figures 2, 3 and 5 (it is to be noted that this parameter is considered an intended use/functional parameter, and does not disclose any additional structural limitations that would be needed in order to meet said intended use/function; thus, in the instant case, the acetabular liner component and prosthetic femoral component of Mendes meet the structural limitations set forth in the claims, and would be capable of, i.e. have the physical/structural ability of/there is nothing structurally that would stop them from, meeting the intended us/function of being removed/removable, and therefore read on the claim).
Regarding claim 3, Mendes discloses the position measurement system of claim 1, wherein the at least one permanent magnet (36) is entirely embedded in the femoral head component, illustrated in Figures 3 and 5 (Column 9, Lines 5-7).
Regarding claim 8, Mendes discloses the position measurement system of claim 1, wherein each of the at least two magnetic sensors (34) is a multi-axis sensor capable of detecting magnetic field intensity and direction in three dimensions, illustrated in Figures 3 and 5 (Column 7, Lines 12-21).
Regarding claim 11, Mendes discloses the position measurement system of claim 1, wherein the acetabular liner component (12/24) includes three magnetic sensors (34), and the three magnetic sensors (34) are evenly distributed about a center axis of the acetabular liner component includes (24), illustrated in Figure 5; and though it is not specifically disclosed that there are exactly three magnetic sensors, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate amount to sensors to include in the acetabular liner component, including exactly three, as claimed, based on patient need and/or type of data to be collected.  Furthermore, it is to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the acetabular liner component including exactly three magnetic sensors, as opposed to any other amount/number of sensors; in fact, the originally filed specification is completely silent regarding said parameter.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mendes as applied to claim 1 above, and in view of Behzadi (US PG Pub. 2017/0354505).
Regarding claims 13 and 14, Mendes discloses the position measurement system of claim 1, wherein the prosthetic femoral component (12) further comprises a femoral neck component (N), physically coupled to the femoral head component (H), and a broach component (S), physically coupled to the femoral neck component (N), illustrated in Figure 2 and modified figure 2, below; but does not specifically discloses the connections between the femoral neck/head components and the femoral neck/broach components are removable.

    PNG
    media_image1.png
    408
    294
    media_image1.png
    Greyscale

	However, Behzadi teaches a hip arthroplasty system, illustrated in Figures 1-4, comprising a prosthetic femoral component comprising a femoral neck component (115), physically coupled to a femoral head component (210) in a removable manner, and a broach component (125), physically coupled to the femoral neck component (115) in a removable manner; modularity, i.e. having removable connections between the head/neck and/or neck/broach, allows for a customizable fit with better interoperate restoration of leg length and control of hip offset ([0006], Lines 1-2).
	In view of the teachings of Behzadi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the femoral component of Mendes to include removable/modular connections between the femoral neck/head components and the femoral neck/broach components, in order to allow for a customizable fit with better interoperate restoration of leg length and control of hip offset.
Claims 15-18, 20, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mendes as applied to claim 1 above, and in view of Chen et al. (US PG Pub. 2015/0289890), hereinafter Chen.
Regarding claim 15, Mendes discloses the position measurement system of claim 1, but does not specifically disclose the acetabular liner component includes a plurality of pressure sensors arranged along an outer perimeter of the inner concave surface.
	However, Chen teaches a hip arthroplasty system, in the same field of endeavor, comprising a plurality of pressure sensors arranged along an outer perimeter, illustrated in Figure 3, the pressure sensors allow for detection of relative positioning in real time between a femoral head and an acetabulum ([0023]).
	In view of the teachings of Chen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the system of Mendes to include a plurality of pressure sensors, arranged along an outer perimeter of a component of the system, in order to allow for detection of relative positioning in real time between the femoral head component and the acetabular liner component, as taught by Chen.  Furthermore, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate location for the plurality of sensor, including on the acetabular liner component, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04).
Regarding claims 16-18, 20, 21 and 25, Mendes discloses the position measurement system of claim 1, wherein the system is configured to transmit measured magnetic field data to a destination external to the acetabular liner component; and the measured magnetic field data is indicative of sensor readings captured by the at least two magnetic sensors (Column 3, Lines 33-37 & Column 8, Lines 28-33); but does not specifically disclose the acetabular liner component comprising/having embedded within, a wireless transceiver, using Bluetooth communication, as the mode of transmitting the data at a real time rate, a microcontroller and a battery electrically coupled to the microcontroller.
However, Chen teaches a hip arthroplasty system, in the same field of endeavor, comprising a wireless transceiver, using Bluetooth communication, to transmit data at a real time rate, a microcontroller configured to receive the sensor readings and a battery electrically coupled to the microcontroller; all the components embedded within the system/femoral head, illustrated in Figures 1 and 2 ([0007]; [0011]; [0014], Line 1 & [0038], Lines17-18).  
	In view of the teachings of Chen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the system/acetabular liner component, of Mendes, to comprise/have embedded within, a wireless transceiver, using Bluetooth communication, to transmit data at a real time rate, a microcontroller configured to receive the sensor readings and a battery electrically coupled to the microcontroller; these components are well-known in the art to be used in data transmission, and including these components would amount to substitution of one well- known mode of transmitting data to another well-known mode of transmitting data in the art.
Claims 26-31, 33-35, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Mendes in view of Chen as applied to claim 16 above, and further in view of Penenberg (US PG Pub. 2013/0053859).
Regarding claims 26-28, Mendes in view of Chen disclose the position measurement system of claim 16, but do not specifically teach the system comprising a computer system comprising one or more processors and a memory, wherein the memory stores instructions.
	However, Penenberg teaches a hip arthroplasty system, in the same field of endeavor, comprising a computer system (800) comprising a processor(s) and memory, the system capable of programing and storing instructions ([0105] – [0110]).
	In view of the teachings of Penenberg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the system of Mendes to further comprise a computer system with processor(s) and memory, the system capable of programing and storing instructions, to allow for viewing and processing of the sensor data; and though the exact instructions set forth in the claims are not specifically disclosed, they are deemed to be intended use/functional parameters of the computer system, as taught by Penenberg, and the computer system is capable of being programed to meet any intended use/functional parameters, including those set forth in the claims. 
Regarding claim 29, Mendes in view of Chen and Penenberg disclose the position measurement system of claim 28, wherein Penenberg further teaches the computer system (800) further comprising a display (802) which provides a visual representation of the sensor data in real time, illustrated in Figure 9 (Penenberg: [0110]).
Regarding claims 30, 31, 33-35, 37 and 38, Mendes in view of Chen and Penenberg disclose the position measurement system of claim 29, and though the exact instructions set forth in the claims are not specifically disclosed, they are deemed to be intended use/functional parameters of the computer system, which is disclosed by Penenberg, and the computer system is capable of being programed to meet any intended use/functional parameters, including those set forth in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774